Consent of Independent Registered Public Accounting Firm The Shareholders and Board of Trustees GPS Funds II: GuideMark Global Real Return Fund GuideMark Opportunistic Fixed Income Fund GuidePath Strategic Asset Allocation Fund GuidePath Tactical Constrained Asset Allocation Fund GuidePath Tactical Unconstrained Asset Allocation Fund GuidePath Absolute Return Asset Allocation Fund GuidePath Multi-Asset Income Asset Allocation Fund GuidePath Fixed Income Allocation Fund GuidePath Altegris Diversified Alternatives Allocation Fund (formerly GuidePath Altegris Multi-Strategy Alternative Allocation Fund) We consent to the use of our report dated May 30, 2013 incorporated by reference herein and to the references to our Firm under the headings “Financial Highlights” and “Counsel, Independent Registered Public Accounting Firm and Service Providers” in the Prospectus and under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ KPMG LLP July 31, 2013 Minneapolis, MN
